Citation Nr: 0937867	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1972 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes that the Veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge, but 
did not appear for the hearing.  Accordingly, the Board 
considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2008).


FINDINGS OF FACT

1.  By a January 1977 rating decision, the RO denied a claim 
of service connection for defective hearing; the Veteran did 
not appeal.

2.  The evidence related to the Veteran's hearing loss claim, 
received since the January 1977 rating decision, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran has bilateral hearing loss that is as likely 
as not related to his military service.


CONCLUSIONS OF LAW

1.  A January 1977 decision denying a claim of service 
connection for defective hearing is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2008).  
2.  The Veteran has bilateral hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Veteran was denied service connection for defective 
hearing in January 1977.  The claim was denied because the 
evidence of record did not show that the Veteran had 
defective hearing.  The Veteran did not appeal that decision.  
The Veteran applied to have his claim reopened in 
correspondence received in October 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the January 
1977 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in August 1976, and the results of a VA 
audiological evaluation dated in November 1976.  The 
Veteran's discharge examination dated in January 1976 
indicated impaired hearing as defined by VA in his left ear 
and elevated thresholds in his right ear.  The November 1976 
VA evaluation indicated essentially normal hearing 
bilaterally.  

The relevant evidence received since the January 1977 denial 
consists of VA treatment records, including the results of 
audiometric testing in December 2004 and August 2005, and a 
VA examination in June 2006.  They all reveal hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385 (2008).

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a current disability that could be 
related to service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for bilateral hearing loss, and the application to reopen 
will therefore be granted.

As noted above the Veteran's STRs are of record, and include 
the results of his discharge audiometric examination.  The 
Veteran contends that he has bilateral hearing loss due to 
acoustic trauma in service.  The Board notes that service 
connection for tinnitus has been granted; thus, acoustic 
trauma is conceded. 

His July 1976 discharge audiometric examination revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30

20
LEFT
30
25
30

30

At a November 1976 VA audiological examination, the Veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

10
LEFT
20
20
20

25

The examiner diagnosed the Veteran with essentially normal 
hearing bilaterally.



	(CONTINUED ON NEXT PAGE)




A December 2004 VA audiological evaluation, revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
60
LEFT
30
35
50
70
70

An August 2005 VA audiological evaluation, revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
55
55
LEFT
35
35
45
70
70
The Veteran reported military noise exposure and the 
audiologist opined that the Veteran's hearing loss was noise 
induced.  

The Veteran was afforded a VA audiological examination in 
June 2006.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
60
60
LEFT
30
35
55
65
65

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  He was diagnosed 
with normal to moderately-severe sloping sensorineural 
hearing loss in the both ears.  The examiner opined that 
based upon review of the claims file, specifically the 
November 1976 audiological evaluation, the Veteran's hearing 
loss was not caused by or a result of noise exposure while in 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  Additionally, as 
tinnitus has been granted, acoustic trauma is conceded.  
Caluza elements (1) and (2) have therefore been met.  A nexus 
between the Veteran's current disability and acoustic trauma 
(Caluza element (3)) is still needed.  The Board notes that 
medical treatises indicate that the cause of hearing loss is 
often the same as the cause of coexisting tinnitus.  See, 
e.g., Harrison's Principles of Internal Medicine 182 (Dennis 
L. Kasper et al. eds., 16th ed. 2005).  However, as noted, 
the VA examiner in June 2006 opined that the Veteran's 
hearing loss is not related to his service, based on the 
normal audiological evaluation in November 1976.  The Board 
will explore that question with a bit more detail.

With regard to the Veteran's right ear, the Veteran showed 
elevated thresholds, of 35 at 500 and 30 at 2000 Hertz, on 
his discharge examination in January 1976.  The Board notes 
that the thresholds for normal hearing are 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra at 157 (citing Schroeder et al. 
eds., Current Medical Diagnosis & Treatment, 1988, pages 110-
111).  Therefore, the Veteran's discharge audiological 
examination shows some degree of hearing loss, although not 
constituting a disability for VA purposes.  With regard to 
his left ear, the Veteran's discharge examination showed 
hearing impairment as defined by VA.  Because the Veteran had 
noise exposure during service, is service connected for 
tinnitus, had a degree of hearing loss for his right ear and 
hearing impairment defined by VA for his left ear shown 
during service, all of the post-service audiological 
evaluations except in November 1976 show hearing loss 
constituting a current disability for VA purposes, and 
according the Veteran the benefit of the doubt, the Board 
finds that the Veteran's bilateral hearing loss is as likely 
as not related to his military service.

The Board acknowledges the June 2006 VA audiologist's opinion 
to the contrary, but is more persuaded by the audiological 
evidence.  While the examiner acknowledges that the Veteran's 
discharge examination showed borderline normal/mild hearing 
loss bilaterally, she opined that since the November 1976 
evaluation included air conduction, bone conduction, and 
speech reception thresholds, which were all in agreement, it 
was more probative than the Veteran's discharge examination.  
Notwithstanding the examiner's opinion, however, there is no 
indication in the claims file that the discharge examination 
was not accurate.  Additionally, the Board notes that while 
the August 2005 audiologist did not specifically opine that 
the Veteran's hearing loss was related to his service, they 
did note that the Veteran had noise exposure in service and 
opined that the Veteran's hearing loss was due to noise 
exposure.  The claims file does not indicate what post-
service noise exposure the Veteran experienced, whereas 
acoustic trauma in service has been conceded.  Therefore, 
giving the Veteran the benefit of the doubt, the Board finds 
that the increased thresholds for his right ear and hearing 
impairment as defined by VA for his left ear were indicative 
of the current hearing loss.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's hearing loss is attributed to 
his period of active military service.  Consequently, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the Veteran's bilateral hearing loss is attributable 
to his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


